Citation Nr: 1809404	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-10 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction (ED) and left eye retinopathy.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from April 1969 to November 1970.  The Veteran served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Agency of Original Jurisdiction (AOJ) granted entitlement to PTSD and provided an initial 10 percent rating, effective December 30, 2009 in the appealed September 2010 rating decision.  A subsequent March 2014 rating decision provided an increased 50 percent rating for PTSD, also effective December 30, 2009.  The September 2011 rating decision additionally continued a 20 percent rating for diabetes mellitus with ED and left eye retinopathy.

Initially, the Veteran requested a Board hearing on his April 2014 substantive appeal; however, in November 2014 he withdrew that request in writing.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.  

2.  The Veteran has additional special monthly compensation (SMC) for loss of use of a creative organ.  Medical records do not show that he suffered from deformity of the penis concurrent with his erectile dysfunction.   

3.  The Veteran's diabetic retinopathy has not caused incapacitating episodes, and he had corrected vision of 20/40 or better in both eyes, or impairment of visual fields or other similar symptoms.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for type II diabetes mellitus, including for separate compensable ratings for ED and diabetic retinopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  February 2010, December 2010, April 2012, and November 2012 letters satisfied the duty to notify provisions.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, submitted private treatment records, and VA treatment records have been obtained.  38 U.S.C. §§ 5103A, 38 C.F.R. § 3.159. 

VA examinations for diabetes were provided in December 2012, September 2011 (eye), June 2010 (eye), May 2010, and prior examinations in 2008, 2007, 2005, and 2003 which were reviewed although outside of the claim date.  The examiners made all required findings.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran filed the current increased rating claim for diabetes mellitus type II on December 30, 2009.  The Veteran contends that his diabetes warrants a rating in excess of 20 percent, and that his current 20 percent rating did not take into account his diabetic retinopathy.   

Under DC 7913, diabetes mellitus which requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913. Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

As will be discussed below, the evidence of record does not demonstrate that the Veteran's diabetes requires regulation of activities, and pursuant to Note (1) to DC 7913, the noncompensable complications of ED and mild diabetic retinopathy are considered part of the diabetic process and contemplated by the 20 percent rating under DC 7913.

A December 2003 evaluation noted the Veteran had mild nonproliferative diabetic retinopathy of both eyes.  At that evaluation he was noted to have dot and flame hemes in the inferior and superior arcade of the right eye, and a dot heme at 9 and blot heme at 3 in the left eye.  Annual diabetic eye evaluations from June 2005 and August 2006 showed no signs of retinopathy.

Prior to his current claim on appeal, in March 2007, the Veteran was afforded a VA diabetes examination.  The Veteran was noted to have diabetes mellitus with treatment with insulin and oral medication.  He had no history of hospitalization or surgery related to his diabetes.  He had not had episodes of hypoglycemic reactions or ketoacidosis.  He was on a restricted diet, but was not restricted in his ability to perform strenuous activities.  He was noted to have erectile dysfunction and peripheral neuropathy associated with his diabetes.  Although the record noted that his erectile dysfunction was likely due to his hypertension medication.  No other diabetic abnormalities were noted.  

The Board notes that the Veteran is separately compensated for his peripheral neuropathy of his lower extremities from January 2007.  His two 10 percent ratings for his lower extremity diabetic peripheral neuropathy are not currently on appeal.

During his August 2007 diabetic eye evaluation, the Veteran was noted to have mild retinopathy of the left eye and no retinopathy of the right eye.  Examination noted a blot heme in the nasal periphery of the left eye.  The annual eye examinations are done by optometrists.  

A January 2008 treatment record included that the Veteran had been making some dietary changes and was trying to increase his exercise, and he was "quite pleased with his blood sugar response."  He had "actually had a couple episodes of hypoglycemia" where his fasting blood sugars were below 70.  The Veteran was instructed to reduce his insulin doses according to his blood sugar trends.

In February 2008, the Veteran was afforded another diabetes examination.  He did not have a history of hospitalization related to diabetes.  He had suffered episodes of hypoglycemic reactions or ketoacidosis, but none that required hospitalization.  He was instructed to follow a special diet, but he was not restricted in his ability to perform strenuous activities.  He was noted to have been diagnosed with mild retinopathy of the left eye in August 2007.  He did not have diabetic nephropathy, skin symptoms, or gastrointestinal symptoms related to his diabetes.  He was noted to have erectile dysfunction.  It was noted that an eye examination could not be completed at the Saginaw location and he was referred to Detroit for further development of his diabetic retinopathy.  This examiner noted the Veteran's erectile dysfunction was a result of his hypertension medications.  A genitourinary examination noted the Veteran had urgency, hesitancy, and a weak or intermittent stream of urine.  He awoke once per night to void, and had a daytime interval between voiding of less than 3 hours.  After an examination and interview, the Veteran was only diagnosed with erectile dysfunction.  Additionally, the examiner noted the only genitourinary symptom related to the Veteran's diabetes was his erectile dysfunction.

An April 2008 rating decision provided SMC for loss of use of a creative organ as related to the Veteran's erectile dysfunction.

In May 2008, a VA nurse practitioner provided a letter regarding his diabetes.  He was started on insulin on January 18, 2007.  Prior to that he was "on oral agents, dietary modification, and exercise, which are restricted due to his heart disease, pulmonary disease and obesity."  The Veteran argued that this letter showed he had restricted activities due to his diabetes mellitus, while it instead indicates that his exercise is restricted by his heart disease, pulmonary disease, and obesity.  The interpretation that his exercise is restricted by his heart, lung, and weight is supported by the evidence, which includes the Veteran's physicians' ongoing encouragement that he exercises frequently.

In September 2008, the Veteran had his annual diabetic eye evaluation, and he was noted to have trace non-proliferative diabetic retinopathy of the right eye.  Noted as "one blot heme @ 9:00."  He denied pain or discomfort, and felt his distance vision had decreased for the prior year.  His ocular history was noted had mild retinopathy of the left eye, and no retinopathy of the right eye.  His corrected near and far vision were 20/20 bilaterally.

At his April 2009 annual diabetic eye evaluation, the Veteran was found to have diabetes mellitus without retinopathy of either eye.  He was noted to have one blot heme temporally in the right eye.  The optometrist did not find that this warranted a diagnosis of retinopathy.

An October 2009 VA treatment record noted the Veteran had successfully achieved acceptable control of his diabetes, he was not successful in losing much weight.  He reported having trouble with binge eating again.  At that time he weighed nearly 359 lbs.  The Veteran was no experiencing hypoglycemia and his Alc was 6.9.  

In January 2010, the Veteran had lost weight and his blood sugars were "acceptable."  He was noted to have insulin-dependent diabetes mellitus under "good control."  

The annual diabetic eye evaluation from May 2010 included a complaint of decreased vision in his near right eye only, with onset two months prior.  He also complained of epiphora of his right eye only with near work.  On testing his corrected near and distance vision was 20/20 bilaterally.  He was noted to have diabetes mellitus without retinopathy in either eye.  He continued to have refractive error, presbyopia, and bilateral dry eye.  

Also in May 2010, the Veteran was afforded a diabetes examination in conjunction with his current claim.  He stated he started treatment with oral medication but by January 18, 2007 he required insulin.  At the time of the examination his blood sugars had run from 60 to 323 in the past week.  He denied symptoms of peripheral vascular disease, neovascular disease, diabetic nephropathy, skin disorders, and gastrointestinal disorders.  He reported intermittent blurred vision and neuropathy symptoms in both legs.  He was also noted to have erectile dysfunction.  The examiner diagnosed diabetes and erectile dysfunction.  The examiner noted the Veteran's erectile dysfunction was due to age, and not due to his diabetes as diabetes affected erections by affecting the nerves that innervate the penis, and on physical examination there was no indication of nerve dysfunction to the nerves that innervate the penis.  The Veteran did not have episodes of hypoglycemia or ketoacidosis, and he was not restricted in his ability to perform strenuous activities.  He was instructed to follow a restricted or special diet due to his diabetes.  He did not have a history of diabetes-related hospitalization, diabetes-related neoplasm, or pancreatic trauma.  

In June 2010, the Veteran was afforded an eye examination.  The funduscopic examination of both eyes was normal.  His corrected near and far vision of both eyes was 20/20.  He had normal slit lamp findings of both eyes.  The Veteran was noted to have presbyopia, which was a "progressive decrease in the ability to focus on near objects with age" and was a normal finding given the Veteran's age.  The examiner noted that there were no findings of diabetic retinopathy of either eye at his most recent dilated eye examination.  The examiner reviewed the record and noted that there was documentation of a mild non-proliferative diabetic retinopathy of both eyes during a 2003 examination, and trace non-proliferative diabetic retinopathy in the right eye during a 2008 examination.  The examiner noted that no diabetic retinopathy was found in either eye during the 2010 examination.  

In February 2011, the Veteran sought treatment because he had run out of some medications.  It was noted that his Alc had been at goal and he was "feeling well" and "trying to exercise more."  He had lost some weight, but it "had been a process."  He was adjusting his Lantus insulin according to his evening blood sugar and had "noticed some episodes of hypoglycemia."  He also noted lower blood sugars when he exercised.  He had not been good about carbohydrate counting.  He had "some exercise intolerance associated with his weight."  At that time he weighed 350 pounds and had a BMI of 50.3.  He was encouraged to continue exercising at least 3 times per week.  

A June 2011 annual diabetic eye examination included that the Veteran had corrected distance in the right eye to 20/25+2 and in the left eye 20/15-2, and corrected near distance 20/20 bilaterally.  The ophthalmologist assessed diabetes mellitus without retinopathy, blepharitis, glaucoma suspect, refractive error, and presbyopia.

In September 2011, the Veteran reported to VA providers that he and his wife had been working on dietary  modification and exercise.  He had lost 12 pounds over the summer.  He was "trying to be more physically active" and was walking on the treadmill.  

In January 2012, the Veteran argued he was entitled to an increased rating for diabetes because he felt his 20 percent rating did not consider his diabetic retinopathy.  He also argued he should be granted SMC(k) for loss of use of a creative organ regarding his erectile dysfunction.  The Board notes that SMC (k) was granted in 2008.  In February 2012, the Veteran provided a statement that he using 6 units of insulin before meals and 77 units of insulin in addition to metformin twice per day.

In December 2012, the Veteran was afforded an additional diabetes examination.  He stated he was diagnosed with diabetes mellitus in roughly 1998 during routine lab work, and he did not have any subjective complaints at that time.  At the time of the examination he was on metformin 1000 mg twice per day, Lantus insulin daily, and Humalog insulin before each meal (3 times per day).  He monitored his blood glucose levels at home four times per day, which range from 80 to 150s.  He had not been hospitalized for diabetes.  He reported hypoglycemia twice per week.  During each episode, the Veteran had sweating, shaking, and nausea.  He stated his lowest blood glucose level was 59, after which he would eat something high in carbohydrates to bring his glucose level back to normal.  Regarding his erectile dysfunction, the Veteran stated it began in 2008.  He was no longer able to obtain an erection.  He did not take any medication for this condition.  He found the vacuum pump was ineffective for him.  Regarding his retinopathy, the Veteran stated he had a yearly eye examination and he was noted to not have diabetic retinopathy.  A genital examination did not indicate any deformities of the penis.  

During the specific diabetic examination, the Veteran was noted to have his diabetes managed by a restricted diet, prescribed oral hypoglycemic agents, and insulin (more than one injection per day).  He did not require the regulation of activities as part of the medical management of diabetes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He had no hospitalizations for ketoacidosis or hypoglycemia during the past 12 months.  He did not have progressive unintentional weight loss or strength loss attributable to diabetes mellitus.  The examiner noted the Veteran had peripheral neuropathy and erectile dysfunction associated with his diabetes mellitus.  A separate erectile dysfunction examination report noted that the Veteran did not have voiding dysfunction or a history of urinary tract/kidney infections associated with his diabetes/ED.  He did not have a history of male reproductive organ infections.  Evaluation of his penis, epididymis, and testes were normal.  

Based on the foregoing evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 20 percent disability rating.  The criteria for the higher 40 percent rating have not been met.  The criteria for a higher rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities. "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  Here, the record is replete with VA treatment providers attempting to get the Veteran to exercise.  He is instructed on almost every VA treatment appointment that he needs to control his diet and exercise, for his own health.  The record also includes statements from the Veteran that he is attempting to exercise or walk more.  The record also included that the Veteran's weight impeded his exercising.  Lastly, as noted above, the May 2008 letter form the VA nurse practitioner indicated that the Veteran's heart condition, pulmonary condition, and weight restricted his ability to exercise.  The Veteran has been instructed that weight loss would improve his diabetes, and he discovered that exercise helped his blood sugar levels.  

The Board has considered the Veteran's lay statements regarding regulation of his activities.  The Veteran is competent to state the type of treatment he receives for diabetes, but the treatment records and VA examination reports do not support a finding of a prescribed "regulation of activities" as defined by DC 7913.  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid of strenuous occupational and recreational activities due to his diabetes.

The Veteran is currently separately compensated for his peripheral neuropathy of the lower extremities.  His erectile dysfunction is not accompanied by penile deformity, and as such does not warrant a separate compensable rating.  The Board notes, again, that the Veteran is receiving SMC (k) for loss of use of a creative organ.  

Regarding his diabetic retinopathy, the Board notes that the Veteran's annual eye examinations have included findings of mild non-proliferative diabetic retinopathy of both eyes, although on different occasions.  The hemes noted during the examinations were found at different locations within the eyes, and later not found during other eye examinations.  

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, DC 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Throughout the rating period, the evidence demonstrates visual acuity of 20/40 or better with no incapacitating episodes throughout the appeal period, which is consistent with a noncompensable (i.e., 0 percent) schedular rating.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted.

As explained above, because manifestations of ED and diabetic retinopathy are noncompensable under DC 7522 and DC 6006, respectively, they are considered part of the diabetic process and are contemplated in the 20 percent schedular rating.  This is scheme of the schedular rating criteria.


ORDER

An increased rating in excess of 20 percent for the service-connected diabetes mellitus with ED and diabetic retinopathy is denied.


REMAND

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). The Veteran's case was certified to the Board before August 4, 2014, and his prior examinations were provided in the context of the DSM-IV and included GAF scores.

The Veteran was most recently provided a VA fee-basis examination (DBQ) in December 2012.  During that evaluation, the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood due to his PTSD.  His symptoms checklist included: depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, for example, retention of only highly learned materia, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals that interfered with routine activities.  

Prior to the December 2012 VA examination, the record contained VA psychiatric treatment records from 2007 to 2011.  Notably, the Veteran's symptoms were generally much less severe than those indicated during his 2012 examination.  For example, the mental health treatment records did not include complaints of panic attacks, and the Veteran consistently denied suicidal ideation.  He reported one thought of suicide, with incomplete action, in the 1980s.  Treatment records from 2007 to 2009 included the Veteran's statements of improvement with medications.  An August 2011 VA examiner found that the Veteran had PTSD, but that his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  VA treatment records from June 2010 showed that the Veteran had not taken his psychiatric medications for several months, because he did not like the side-effects.

The Veteran has provided a March 2010 evaluation from a private provider, E.M.T., and he additionally reported panic attacks to her.  If the Veteran saw her for ongoing treatment, then records of that treatment are not in the claims file.  On remand, the AOJ should request that the Veteran provide releases for any private treatment from Dr. E.M.T.

Given the disparity between the 2011 VA examination and the 2012 VA fee-basis examination, the Board finds that a remand for an additional evaluation is appropriate.  

In October 2011, the Veteran reported to mental health providers that his psychiatric symptoms had worsened due to his VA claim, and his initial 10 percent rating for PTSD.  He felt "distressed" and "wronged" regarding his rating and felt that it was increasing his symptoms, including sleeplessness and nightmares.  As noted in the introduction, he was subsequently awarded a 50 percent rating for his PTSD.  The Veteran was additionally awarded total disability based on individual unemployability (TDIU) subsequent to these mental health complaints.  As the newest VA treatment records are from 2011, it is not clear how the grant of increased benefits may have improved his mental health symptoms.  Ongoing VA treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide releases for any treatment records from Dr. E.M.T., of Ability Management Associates, who conducted a March 2010 psychological evaluation.  

2.  Ongoing VA treatment records, from November 2011 onward, should be added to the claims file. 

3.  Schedule the Veteran for a mental health examination.  The examiner should review his ongoing treatment records in conjunction with the evaluation.  The examiner should provide diagnoses under both the DSM-IV and DSM-V.

4.  Readjudicate the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for a response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


